UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7826


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRANDON FOSTER, a/k/a Beezie,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:07-cr-00112-RGD-FBS-4)


Submitted: April 10, 2020                                         Decided: April 16, 2020


Before AGEE, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brandon Foster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brandon Foster appeals the district court’s orders denying his motion for a sentence

reduction under Section 404 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat.

5194, and denying reconsideration. We have reviewed the record and find no reversible

error. Accordingly, we affirm the district court’s orders. See United States v. Foster, No.

4:07-cr-00112-RGD-FBS-4 (E.D. Va. Oct. 3, 2019; Sept. 19, 2019). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2